The Court of Appeals correctly ruled that the trial court committed error in sustaining the demurrers to defendant's pleas of former acquittal numbered 1 and 2; this for reasons that are well stated *Page 300 
in Savage v. State, 18 Ala. App. 299, 92 So. 19. In so far as the question of error without injury is concerned, that involved an inquiry of fact which this court will not indulge on applications to review the Court of Appeals by certiorari.
Writ denied.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.